 

EXHIBIT 10.18

Explanatory note: the Company has entered into this form of Executive Severance
Agreement with the following named executive officers:

Dennis Eidson (now Chairman)

David M. Staples (now President and CEO)

Theodore Adornato, Executive Vice President Retail Operations

This form of agreement includes all amendments through May 17, 2012.

EXECUTIVE SEVERANCE AGREEMENT

THIS AGREEMENT is entered into as of the 19th day of December, 2008 (the
“Effective Date”), by and between SPARTAN STORES, INC., a Michigan corporation
(“Spartan Stores”), and [name of Executive] (“Executive”).

W I T N E S S E T H:

WHEREAS, Executive currently serves as a key employee of Spartan Stores and/or
its subsidiaries (the “Company”) and his services and knowledge are valuable to
the Company in connection with the management of one or more of the Company’s
principal operating facilities, divisions, or subsidiaries; and

WHEREAS, Spartan Stores considers the establishment and maintenance of a sound
and vital management to be essential to protecting and enhancing the best
interests of the Company and its shareholders; and

WHEREAS, the Board has determined that it is in the best interests of Spartan
Stores and its shareholders to secure Executive’s continued services and to
ensure Executive’s continued dedication and objectivity in the event of any
threat or occurrence of, or negotiation or other action that could lead to, or
create the possibility of, a Change in Control (as hereafter defined) of Spartan
Stores, without concern as to whether Executive might be hindered or distracted
by personal uncertainties and risks created by any such possible Change in
Control, and to encourage Executive’s full attention and dedication to Spartan
Stores and/or its subsidiaries, the Board has authorized Spartan Stores to enter
into this Agreement.




--------------------------------------------------------------------------------

 

NOW, THEREFORE, COMPANY AND EXECUTIVE AGREE AS FOLLOWS:

 

1.

Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

(a) “Board” means the Board of Directors of Spartan Stores.

(b) “Cause” means (1) the willful and continued failure by Executive to
substantially perform his duties with the Company (other than any such failure
resulting from Executive’s incapacity due to physical or mental injury or
illness, or any such actual or anticipated failure resulting from Executive’s
termination for Good Reason) after a demand for substantial performance is
delivered to Executive by the Board (which demand shall specifically identify
the manner in which the Board believes that Executive has not substantially
performed Executive’s duties); or (2) the willful engaging by Executive in gross
misconduct materially and demonstrably injurious to the Company. For purposes of
this Section, no act or failure to act on the part of Executive shall be
considered “willful” unless done or omitted to be done by Executive not in good
faith and without reasonable belief that his action(s) or omission(s) was in the
best interests of the Company. Notwithstanding the foregoing, Executive shall
not be deemed to have been terminated for Cause unless and until the Company
provides Executive with a copy of a resolution adopted by an affirmative vote of
not less than two-thirds of the entire membership of the Board at a meeting of
the Board called and held for the purpose (after reasonable notice to Executive
and an opportunity for Executive, with counsel, to be heard before the Board),
finding that in the good faith opinion of the Board the Executive has been
guilty of conduct set forth in subsections (1) or (2) above, setting forth the
particulars in detail. A determination for Cause by the Board shall not be
binding upon or entitled to deference by any finder of fact in the event of a
dispute, it being the intent of the parties that such finder of fact shall make
an independent determination of whether the termination was for “Cause” as
defined in (1) or (2) above.

 

 

(c)

“Change in Control” means:

(1) the acquisition by any individual, entity, or group (a “Person”), including
any “person” within the meaning of Sections 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 20% or more of either (i) the then outstanding shares of common stock of
Spartan Stores (the “Outstanding Company Common Stock”) or (ii) the combined
voting power of the then outstanding securities of Spartan Stores entitled to
vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (A) any acquisition by the Company, (B) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any Person controlled

 

2




--------------------------------------------------------------------------------

 

by the Company, (C) any acquisition by any corporation pursuant to a
reorganization, merger, or consolidation involving the Company, if, immediately
after such reorganization, merger, or consolidation, each of the conditions
described in clauses (i), (ii), and (iii) of subsection (c)(3) shall be
satisfied, or (D) any acquisition by the Executive or any group of persons
including the Executive; and provided further that, for purposes of clause (A),
if any Person (other than the Company or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company) shall become the beneficial owner of 20% or more of the Outstanding
Company Common Stock or 20% or more of the Outstanding Company Voting Securities
by reason of an acquisition by the Company and such Person shall, after such
acquisition by the Company, become the beneficial owner of any additional shares
of the Outstanding Company Common Stock or any additional Outstanding Company
Voting Securities, such additional beneficial ownership shall constitute a
Change in Control;

(2) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided, however, that any individual who becomes a director of Spartan Stores
subsequent to the date hereof whose election, or nomination for election by the
shareholders of Spartan Stores, was approved by the vote of at least two-thirds
of the directors then comprising the Incumbent Board (either by a specific vote
or by approval of the proxy statement of Spartan Stores in which such person is
named as a nominee for director, without objection to such nomination) shall be
deemed to have been a member of the Incumbent Board; and provided further, that
no individual who was initially elected as a director of Spartan Stores as a
result of an actual or threatened election contest, as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act, or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board, shall be deemed to have been a member of the
Incumbent Board;

(3) the effective time and consummation of a reorganization, merger, or
consolidation approved by the shareholders of Spartan Stores unless, in any such
case, immediately after such reorganization, merger, or consolidation, (i) more
than 50% of the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger, or consolidation and more than 50%
of the combined voting power of the then outstanding securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such reorganization, merger, or consolidation and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such reorganization, merger, or consolidation, of the
Outstanding Company Common Stock and the Outstanding Company Voting

 

3




--------------------------------------------------------------------------------

 

Securities, as the case may be, (ii) no Person (other than (A) the Company, any
employee benefit plan (or related trust) sponsored or maintained by the Company
or the corporation resulting from such reorganization, merger, or consolidation
(or any corporation controlled by the Company), or (B) any Person which
beneficially owned, immediately prior to such reorganization, merger, or
consolidation, directly or indirectly, 20% or more of the Outstanding Company
Common Stock or the Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of such corporation or 20% or more of the combined voting
power of the then outstanding securities of such corporation entitled to vote
generally in the election of directors, and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger, or consolidation were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board
providing for such reorganization, merger, or consolidation; or

(4) the effective time and consummation of (i) a plan of complete liquidation or
dissolution of Spartan Stores as approved by the shareholders of Spartan Stores
or (ii) the sale or other disposition of all or substantially all of the assets
of Spartan Stores as approved by the shareholders of Spartan Stores other than
to a corporation with respect to which, immediately after such sale or other
disposition, (A) more than 50% of the then outstanding shares of common stock
thereof and more than 50% of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities immediately prior to such sale or other disposition and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be,
(B) no Person (other than the Company, any employee benefit plan (or related
trust) sponsored or maintained by the Company or such corporation (or any
corporation controlled by the Company), or any Person which beneficially owned,
immediately prior to such sale or other disposition, directly or indirectly, 20%
or more of the Outstanding Company Common Stock or the Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 20% or more of the then outstanding shares of common stock thereof
or 20% or more of the combined voting power of the then outstanding securities
thereof entitled to vote generally in the election of directors and (C) at least
a majority of the members of the board of directors thereof were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition.

 

4




--------------------------------------------------------------------------------

 

Notwithstanding anything contained in this Agreement to the contrary, if
Executive’s employment is terminated prior to a Change in Control and Executive
reasonably demonstrates that such termination was at the request of or in
response to a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control (a “Third Party”), and who
subsequently effectuates a Change in Control, then for all purposes of this
Agreement, the date of a Change in Control shall mean the date immediately prior
to the date of such termination of Executive’s employment.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Common Stock” means the common stock of Spartan Stores, no par value per
share.

(f) “Date of Termination” means the effective date on which Executive’s
employment by the Company terminates as specified in a Notice of Termination by
the Company or Executive, as the case may be, in a manner that constitutes a
“separation from service” as that term is defined by Section 409A of the Code.
Notwithstanding the previous sentence, (i) if the Executive’s employment is
terminated for Disability, as defined in Section 1(g), then such Date of
Termination shall be no earlier than thirty (30) days following the date on
which a Notice of Termination is received, and (ii) if the Executive’s
employment is terminated by the Company other than for Cause, then such Date of
Termination shall be no earlier than thirty (30) days following the date on
which a Notice of Termination is received.

(g) “Disability” means Executive’s failure to be available to substantially
perform his duties with the Company on a full-time basis for at least one
hundred eighty (180) consecutive days as a result of Executive’s incapacity due
to mental or physical illness.

(h) “Good Reason” means, without Executive’s express written consent, the
occurrence of any of the following events after or in connection with a Change
in Control:

(1) (i) the assignment to Executive of any duties inconsistent in any material
adverse respect with Executive’s position(s), duties, responsibilities, or
status with the Company immediately prior to such Change in Control, (ii) a
material adverse change in Executive’s positions, reporting responsibilities,
titles or offices with the Company as in effect immediately prior to such Change
in Control, (iii) any removal or involuntary termination of Executive by the
Company otherwise than as expressly permitted by this Agreement (including any
purported termination of employment which is not effected by a Notice of
Termination), or (iv) any failure to re-elect Executive to any position with the
Company held by Executive immediately prior to such Change in Control;

(2) a reduction by the Company in Executive’s rate of annual base salary as in
effect immediately prior to such Change in Control or as the same may be
increased from time to time thereafter;

 

5




--------------------------------------------------------------------------------

 

(3) any requirement of the Company that Executive (i) be based anywhere other
than the facility where Executive is located at the time of the Change in
Control or reasonably equivalent facilities within Kent County, Michigan or
(ii) engage in business travel to an extent substantially more burdensome than
the travel obligations of Executive immediately prior to such Change in Control;

(4) the failure of the Company to continue the Company’s executive incentive
plans or bonus plans in which Executive is participating immediately prior to
such Change in Control or a reduction of the Executive’s target incentive award
opportunity under any such bonus plan, unless Executive is permitted to
participate in other plans providing Executive with substantially comparable
benefits or receives compensation as a substitute for such plans providing
Executive with a substantially equivalent economic benefit;

(5) the failure of the Company to (i) continue in effect any employee benefit
plan or compensation plan in which Executive is participating immediately prior
to such Change in Control, unless Executive is permitted to participate in other
plans providing Executive with substantially comparable benefits or receives
compensation as a substitute for such plans providing Executive with a
substantially equivalent after-tax economic benefit, or the taking of any action
by the Company which would adversely affect Executive’s participation in or
materially reduce Executive’s benefits under any such plan, (ii) provide
Executive and Executive’s dependents with welfare benefits (including, without
limitation, medical, prescription, dental, disability, salary continuance,
employee life, group life, accidental death and travel accident insurance plans
and programs) in accordance with the most favorable plans, practices, programs,
and policies of the Company in effect for Executive immediately prior to such
Change in Control, (iii) provide other fringe benefits in accordance with the
most favorable plans, practices, programs, and policies of the Company in effect
for Executive immediately prior to such Change in Control, or (iv) provide
Executive with paid vacation in accordance with the most favorable plans,
policies, programs and practices of the Company as in effect for Executive
immediately prior to such Change in Control;

(6) the failure of the Company to pay any amounts owed Executive as salary,
bonus, deferred compensation or other compensation;

(7) the failure of Spartan Stores to obtain any assumption agreement
contemplated in Section 10(b);

(8) any purported termination of Executive’s employment which is not effected
pursuant to a Notice of Termination which satisfies the requirements of a Notice
of Termination; or

 

6




--------------------------------------------------------------------------------

 

(9) any other material breach by Spartan Stores of its obligations under this
Agreement.

For purposes of this Agreement, any good faith determination of Good Reason made
by Executive shall be conclusive on the parties; except that an isolated and
insubstantial action taken in good faith and which is remedied by the Company
within ten (10) days after receipt of notice thereof given by Executive shall
not constitute Good Reason. Any event or condition described in this
Section 1(h) which occurs prior to a Change in Control, but which Executive
reasonably demonstrates was at the request of or in response to a Third Party
who effectuates a Change in Control or who has indicated an intention or taken
steps reasonably calculated to effect a Change in Control, shall constitute Good
Reason following a Change in Control for purposes of this Agreement
notwithstanding that it occurred prior to the Change in Control.

Executive may not terminate the employment for Good Reason unless:

(i) Executive notifies the Board in writing, within sixty (60) days after
Executive becomes aware of the act or omission constituting Good Reason that the
act or omission in question constitutes Good Reason and explaining why the
Executive considers it to constitute Good Reason;

(ii) the Company fails, within ten (10) days after notice from Executive under
(i) above, to revoke the action or correct the omission and make the Executive
whole; and

(iii) Executive gives notice of termination within thirty (30) days after
expiration of the ten (10) day period under (ii) above.

Executive’s failure to give notice as provided in (i) above will not waive
Executive’s right to resign with Good Reason, provided that he follows the above
procedure, with regard to any subsequent act or omission constituting Good
Reason.

Executive need not fulfill the above conditions a second time if the Company
repeats the act or omission constituting Good Reason.

(i) “Mandatory Retirement” means Executive’s involuntary retirement as required
by a lawful Company policy requiring Executive to retire at or after age
sixty-five (65), but only if such policy is adopted by the Company before a
Change in Control and only if such policy was not adopted by the Company at the
request of or in response to a Third Party who subsequently effectuates a Change
in Control.

(j) “Nonqualifying Termination” means a termination of Executive’s employment
(1) by the Company for Cause, (2) by Executive for any reason (including a
voluntary retirement) other than for Good Reason with Notice of Termination,
(3) as a result of Executive’s death, (4) by the Company due to Executive’s
Disability, unless within thirty (30) days after Notice of Termination is
provided to Executive, Executive shall have returned (or offered to return, if
not permitted by the Company to do so) to substantial performance of Executive’s
duties on a full-time basis, or (5) as a result of Executive’s Mandatory
Retirement.

 

7




--------------------------------------------------------------------------------

 

(k) “Notice of Termination” means a written notice by the Company or Executive,
as the case may be, to the other, which (1) indicates the specific reason for
Executive’s termination, (2) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment, and (3) specifies the Date of Termination. The failure
by Executive or the Company to set forth in such notice any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of Executive or the Company hereunder or preclude Executive or the Company from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.

(l) “SERP” means the Spartan Stores, Inc. Supplemental Executive Retirement
Plan, as amended from time to time.

(m) “Termination Period” means the period of time beginning with a Change in
Control and ending two (2) years following the Change in Control.

 

2.

Term of Agreement. This Agreement shall commence on the Effective Date and shall
continue in effect until Spartan Stores has fulfilled all of its obligations
under this Agreement following any termination of Executive’s employment with
the Company.

 

3.

Severance Benefits. If the employment of Executive with the Company shall
terminate during the Termination Period in a manner that constitutes a
“separation from service” as that term is defined by Section 409A of the Code,
other than by reason of a Nonqualifying Termination, then Executive shall
receive the following severance benefits as compensation for services rendered:

(a) Lump Sum Cash Payment. On the tenth (10th) business day after the Date of
Termination, Executive shall receive a lump sum cash payment in an amount equal
to the sum of the following:

(1) Executive’s unpaid base salary from the Company through the Date of
Termination at the rate in effect (without taking into account any reduction of
base salary constituting Good Reason), just prior to the time a Notice of
Termination is given plus any benefit awards (including both the cash and stock
components) and bonus payments which pursuant to the terms of any plans have
been earned and become payable, to the extent not theretofore paid.

(2) A bonus will be paid under the Company’s Annual Incentive Plan or any
successor plan (“Annual Plan”) for the time Executive was employed by the
Company in the fiscal year of termination, in an amount equal to the product of
(i) the number of days Executive was employed by the Company prior to the Date
of Termination in the year of termination divided by the number of days in the
year, multiplied by (ii) 100% of the Executive’s current year target bonus (with
such calculations to be made as though the target level has been achieved for
each Performance Goal (as defined in the Annual Plan)).

 

8




--------------------------------------------------------------------------------

 

(3) An amount equal to two (2) times the sum of (i) the higher of the
Executive’s annual rate of base salary from the Company in effect on the Date of
Termination or in effect on the day before the Change in Control; and (ii) the
higher of (A) the Executive’s current year target bonus under the Annual Plan
(with such calculations to be made as though the target level has been achieved
for each performance goal (as defined in the Annual Plan)), or (B) the
current-year forecasted bonus under the Annual Plan as of the Date of
Termination.

(4) If Executive’s target bonus under the Annual Plan for the fiscal year in
which the Date of Termination occurs has not been established by the Date of
Termination, then the bonus amount under Section 3(a)(2)(ii) and the bonus
amount under Section 3(a)(3)(ii) shall be the Executive’s target bonus under the
Annual Plan for the fiscal year immediately preceding that in which the Date of
Termination occurs (with such calculations to be made as though the target level
has been achieved for each Performance Goal (as defined in the Annual Plan)).

(b) Benefits. The Company shall provide Executive with the benefits, payments
and reimbursements set forth in subsections (1) to (3) below. The benefits
provided for in this section are subject to the reimbursement or in-kind benefit
conditions provided in Section 9 below.

(1) For the period beginning on the Date of Termination and ending on the
earlier of (A) the end of the twenty-fourth (24th) month after the Date of
Termination or (B) the date on which Executive receives a substantially equal
benefit from a new employer, the Company will reimburse Executive for 100% of
Executive’s cost to obtain health, dental and prescription drug benefits equal
to those provided by the Company for the Executive and eligible dependents
immediately before the Date of Termination. Such reimbursement shall consist of
the COBRA continuation cost for any portion of the above period that Executive
is entitled to elect COBRA continuation coverage. For any portion of the above
period that Executive is not entitled to elect COBRA continuation coverage, such
reimbursement shall be in the amount of the Executive’s cost to obtain
equivalent coverage from another source. Reimbursements under this
Section 3(b)(1) will be made no later than thirty (30) days after Executive
requests reimbursement, but in no event after the year following that in which
the Executive incurs such expense. Reimbursements under this Section 3(b)(1)
will be reported as part of Executive’s W-2 compensation and will be subject to
Federal income tax withholding.

 

9




--------------------------------------------------------------------------------

 

(2) For the period beginning on the Date of Termination and ending on the
earlier of (A) the end of the twelfth (12th) month after the Date of Termination
or (B) the date on which Executive receives a substantially equal benefit from a
new employer, the Company will continue the Executive’s tax and financial
planning benefit, with reimbursement of any costs incurred by Executive to
obtain such benefits to be made to the Executive within thirty (30) days after
Executive requests reimbursement, but in no event after the end of the year
following that in which the Executive incurs such costs.

(3) For the period beginning on the Date of Termination and ending on the
earlier of (A) the end of the twenty-fourth (24th) month after the Date of
Termination or (B) the date on which Executive receives a substantially equal
benefit from a new employer, the Company will continue all of the Executive’s
Company funded life insurance coverage, or, if the Company’s life insurance
program does not permit such continued coverage, the Company will pay the
Executive’s cost to replace such coverage, with reimbursement of any costs
incurred by Executive to replace such coverage to be made to the Executive
within thirty (30) days after Executive requests reimbursement, but in no event
after the end of the year following that in which the Executive incurs such
costs.

In addition to the payments called for by Section 3(b)(1), (2) and (3) the
Company shall make payments to Executive in the amount necessary to eliminate
the income tax cost to Executive resulting from any conversion of such benefits
from non-taxable employee benefits to taxable benefits, payments or
reimbursements. Such additional payments shall be made at the same time that the
Company reimburses the Executive under this Section 3(b).

(c) Outplacement Services. The Company will provide the Executive with
outplacement services through an outplacement services firm selected by the
Company with the Executive’s approval, which shall not be withheld if the firm
selected is reputable, at a cost not to exceed an amount equal to $25,000. The
timing of outplacement services to be received shall be determined by the
Executive, provided that all costs under this subsection must be incurred, and
all applicable payments to the outplacement firm made, not later than the last
day of the second year following that in which the Date of Termination occurred.

(d) Certain Reductions Disregarded. In computing the payments under subsections
(a) through (c) above, any reduction in Executive’s base salary, bonus or fringe
benefits shall be disregarded if such reduction constituted Good Reason as
defined in Section 1(h) of this Agreement including the text before and in
subsections (1) through (9) and the paragraph immediately following subsection
(9), but excluding the remaining text of Section 1(h).

 

10




--------------------------------------------------------------------------------

 

4.

Retirement Benefits.

(a) The Executive is a participant in the SERP. If the employment of Executive
with the Company shall terminate during the Termination Period in a manner that
constitutes a “separation from service” as that term is defined by Section 409A
of the Code, other than by reason of a Nonqualifying Termination, then Executive
shall receive (as a lump sum, to be paid on the tenth (10th) business day after
the Date of Termination) an amount equal to the difference between (i) the total
amounts the Executive is eligible to receive as of the Date of Termination under
the Spartan Stores, Inc. Cash Balance Pension Plan and any successor plan (the
“Pension Plan”) and the SERP (assuming election by Executive of the lump sum
payment options under the Pension Plan and SERP); and (ii) the total amounts the
Executive would have been eligible to receive under the Pension Plan and SERP if
the Executive were fully vested under the Pension Plan and the Executive had
received additional age and years of service credits based on continued
employment until the end of the twenty-fourth (24th) month following the month
in which the Date of Termination occurs.

(b) The payments to Executive under this Section 4 shall be in addition to any
payments under Section 3 of this Agreement and any payments under the Pension
Plan and SERP.

(c) In computing the payment under subsection (a) above, any change to the SERP
shall be disregarded if such change constituted Good Reason as defined in
Section 1(h) of this Agreement including the text before and in subsections
(1) through (9) and the paragraph immediately following subsection (9), but
excluding the remaining text of Section 1(h).

 

5.

Acceleration of Vesting Upon Change in Control. Effective at the time of a
Change in Control, all unvested stock options and stock previously issued to
Executive as to which rights of ownership are subject to forfeiture shall
immediately vest; all risk of forfeiture of the ownership of stock or stock
options and restrictions on the exercise of options shall lapse; and, Executive
shall be entitled to exercise any or all options, such that the underlying
shares will be considered outstanding at the time of the Change in Control.

 

6.

Delay in Payment to a Specified Employee. Notwithstanding any other timing
provision in this Agreement, if, at the time the payments would commence,
Executive is a “Specified Employee” as defined by Section 409A of the Code, then
no payment under this Agreement may be paid before the date that is six
(6) months after Executive’s separation from service, except for payment of
current compensation under Section 3(a)(1) and the acceleration of vesting under
Section 5. Payments to which Executive would otherwise have been entitled during
that six (6) months will be accumulated and paid on the first day after six
(6) months following the date of Executive’s separation from service. All
payments that would otherwise be made more than six (6) months following the
date of Executive’s separation from service will be made in accordance with the
general timing provisions described above. If the

 

11




--------------------------------------------------------------------------------

 

six (6) month delay in payment to a Specified Employee applies and Executive
dies before the end of the six (6) month period, the delay shall cease and
payments shall begin upon Executive’s death. Payments to which Executive would
otherwise have been entitled during the delay shall be accumulated and paid on
the tenth business day after Executive’s death.

 

7.

Certain Additional Payments by the Company. Anything in this Agreement to the
contrary notwithstanding, the Company shall make a Gross-Up Payment to Executive
as provided in this Section 7 if such a payment is called for by Section 7(a).
If application of the Excise Tax (as defined in Section 7(a)) can be avoided by
reduction of up to ten percent (10%) of the payments otherwise due to Executive
under Sections 3 and 4, such reduction shall be made by first reducing the
benefit under Section 3(c), then reducing if necessary the benefit under
Section 3(b)(2), and finally by reducing if necessary the payment under
Section 3(a)(3) and then if necessary the payment under Section 4. If a
reduction of up to ten percent (10%) of the payments otherwise called for by
Sections 3 and 4 as provided above is insufficient to avoid the application of
the Excise Tax, then there shall be no reduction to the payments otherwise
called for by Sections 3 and 4.

(a) Except as provided in the preceding paragraph, and notwithstanding any other
provisions of this Agreement, if any payments or distributions by the Company to
or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (“Payments”))
trigger application of the excise tax imposed by Section 4999 of the Code, or
any successor Code provision (such excise tax, together with any interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), or any
interest or penalties are incurred by Executive with respect to Excise Tax on
such amount, then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes)
including, without limitation, any income and employment taxes (and any interest
and penalties imposed with respect thereto) and any Excise Tax, imposed upon the
Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments, it being the intent of this Section
that the Executive shall be held harmless from all Excise Tax and interest and
penalties on Excise Tax.

(b) Subject to the provisions of Section 7(c), all determinations required to be
made under this Section 7, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the public
accounting firm that is retained by the Company as of the date immediately prior
to the Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within fifteen
(15) business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company or Executive
(collectively, the “Determination”). In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity, or group effecting
the Change

 

12




--------------------------------------------------------------------------------

 

in Control, Executive shall appoint another nationally recognized public
accounting firm to make the Determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 7, shall be paid by the
Company to Executive within five (5) days of the receipt of the Determination,
but in no case later than the end of the year after that in which Executive
remits the Excise Tax, provided that in no event shall such payment be made
until six (6) months following Executive’s separation from service, if at the
time of such separation from service the Executive is a Specified Employee as
defined by Section 409A of the Code. If the Accounting Firm determines that no
Excise Taxes are payable by Executive, it shall furnish Executive with a written
opinion that failure to report the Excise Tax on Executive’s applicable federal
income tax return would not result in the imposition of a negligence or similar
penalty. The Determination by the Accounting Firm shall be binding upon the
Company and Executive; however, as a result of the uncertainty in the
application of Section 4999 of the Code at the time of the Determination, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”) consistent with the calculations required
to be made hereunder. In the event that the Company exhausts its remedies
pursuant to Section 7(c) and Executive thereafter is required to make payment of
any Excise Tax that qualifies for a Gross-Up Payment in accordance with this
Section 7, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive. If the six (6) month delay in
payment to a Specified Employee applies and Executive dies before the end of the
six (6) month period, the delay shall cease and payments shall begin upon
Executive’s death. Payments to which Executive would otherwise have been
entitled during the delay shall be accumulated and paid on the tenth business
day after Executive’s death.

(c) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment. Such notification shall be given as soon as practicable but
no later than ten (10) business days after Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. Executive shall not pay such
claim prior to the expiration of the thirty (30) day period following the date
on which Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim;

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

 

13




--------------------------------------------------------------------------------

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

(iv) permit the Company to participate in any proceeding relating to such claim;

provided, however, that the Company shall reimburse Executive for all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income or employment tax (including
interest and penalties with respect thereto) imposed as a result of such contest
and payment of costs and expenses. Any reimbursement under this Section 7 must
be made within thirty (30) days after Executive requests reimbursement, but in
no event after the end of the year following that in which the Executive incurs
the expense. Without limitation on the foregoing provisions of this
Section 7(c), the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings, and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
Determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided further, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income or employment tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

(d) If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 7, Executive becomes entitled to receive, and receives, any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 7) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 7, a Determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
Determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

14




--------------------------------------------------------------------------------

 

8.

Withholding Taxes. The Company may withhold from all payments due to Executive
(or his beneficiary or estate) hereunder all taxes which, by applicable federal,
state, local, or other law, the Company is required to withhold therefrom.

 

9.

Reimbursement of Expenses. If any contest or dispute shall arise under or
related to this Agreement involving termination of Executive’s employment with
the Company or involving the failure or refusal of the Company to perform fully
in accordance with the terms hereof, the Company shall reimburse Executive, on a
current basis, for all reasonable legal fees and expenses, if any, incurred by
Executive in connection with such contest or dispute regardless of the result
thereof. The reimbursement of an eligible amount must be made within thirty
(30) days after Executive requests reimbursement, but in no event after the end
of the year following that in which the Executive incurs such expense. Any
reimbursement or in-kind benefit provided for under this Agreement shall comply
with the conditions on such payments required by Treasury Regulation §
1.409A-3(i)(1)(iv) as follows:

(a) The expenses eligible for reimbursement, or the provision of the in-kind
benefits, shall be provided on an objectively determinable nondiscretionary
basis.

(b) The reimbursement of expenses incurred, or the provision of the in-kind
benefits, shall be provided during an objectively and specifically prescribed
period.

(c) The amount of expenses eligible for reimbursement, or in-kind benefits
provided, during Executive’s taxable year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other taxable
year. Expenses eligible for reimbursement or the provision of in-kind benefits
shall be provided pro rata monthly over the period of the benefits and may not
be prepaid or delayed in any way that would affect the benefits provided in any
other taxable year.

(d) The reimbursement of an eligible expense shall be made on or before the last
day of Executive’s taxable year following the taxable year in which the expense
was incurred.

(e) The right to reimbursement or in-kind benefits is not subject to liquidation
or exchange for another benefit.

 

15




--------------------------------------------------------------------------------

 

10.

Successors; Binding Agreement.

(a) This Agreement shall not be terminated by any merger or consolidation of
Spartan Stores whereby Spartan Stores is or is not the surviving or resulting
corporation or as a result of any transfer of all or substantially all of the
assets of Spartan Stores. In the event of any such merger, consolidation, or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.

(b) Spartan Stores agrees that concurrently with any merger, consolidation or
transfer of assets referred to in this Section 10, it will cause any successor
or transferee unconditionally to assume, by written instrument delivered to
Executive (or his beneficiary or estate), all of the obligations of the Company
hereunder. Failure of Spartan Stores to obtain such assumption prior to the
effectiveness of any such merger, consolidation, or transfer of assets shall be
a breach of this Agreement and shall constitute Good Reason hereunder and shall
entitle Executive to compensation and other benefits from the Company in the
same amount and on the same terms as Executive would be entitled hereunder if
Executive’s employment were terminated following a Change in Control other than
by reason of a Nonqualifying Termination. For purposes of implementing the
foregoing, the date on which any such merger, consolidation, or transfer becomes
effective shall be deemed the date Good Reason occurs, and shall be the Date of
Termination if requested by Executive.

(c) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts would be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no person is so
appointed, to Executive’s estate.

 

11.

Notice. For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or received by facsimile transmission or five
(5) days after deposit in the United States mail, certified and return receipt
requested, postage prepaid, addressed as follows:

If to the Executive:

[address of Executive]

 

16




--------------------------------------------------------------------------------

 

If to Spartan Stores:

Spartan Stores, Inc.

850 76th Street, S.W.

P. O. Box 8700

Grand Rapids, Michigan 49518-8700

Attention: [“Secretary” for the Chief Executive Officer; “President & Chief
Executive Officer” for all other officers]

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

12.

Full Settlement; Resolution of Disputes.

(a) The Company’s obligation to make any payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take other action by way of mitigation of
the amounts payable to Executive under any of the provisions of this Agreement,
and such amounts shall not be reduced whether or not Executive obtains other
employment.

(b) If there shall be any dispute between the Company and Executive in the event
of any termination of Executive’s employment then, until there is a final,
nonappealable, determination pursuant to arbitration declaring that such
termination was for Cause, that the determination by Executive of the existence
of Good Reason was not made in good faith, or that the Company is not otherwise
obligated to pay any amount or provide any benefit to Executive and his
dependents or other beneficiaries, as the case may be, under Sections 3 and 4,
the Company shall pay all amounts, and provide all benefits, to Executive and
his dependents or other beneficiaries, as the case may be, that the Company
would be required to pay or provide pursuant to Sections 3 and 4 as though such
termination were by the Company without Cause or by Executive with Good Reason;
except that the Company shall not be required to pay any disputed amounts
pursuant to this Section 12 except upon receipt of an undertaking by or on
behalf of Executive to repay all such amounts to which Executive is ultimately
determined by the arbitrator not to be entitled.

(c) Arbitration. Any dispute or controversy under this Agreement shall be
settled exclusively by arbitration in Grand Rapids, Michigan, in accordance with
the rules of the American Arbitration Association then in effect, except that
Executive shall be entitled to seek specific performance of his right to be paid
pursuant to Section 12(b) during a dispute. Judgment may be entered on the
arbitration award in any court having jurisdiction. The Company shall reimburse
Executive for all reasonable costs and expenses arising in connection with any
arbitration proceeding pursuant to this Section 12(c). The reimbursement of an
eligible amount must be made within thirty (30) days after Executive requests
reimbursement, but in no event after the end of the year following that in which
the Executive incurred the expense.

 

17




--------------------------------------------------------------------------------

 

13.

Governing Law; Validity. The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Michigan without regard to the principle
of conflicts of laws. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which other provisions shall remain in full force
and effect.

 

14.

Establishment of Trust. Upon written request by Executive and except as provided
below, immediately prior to a Change in Control, the Company shall establish and
maintain a Trust in the form attached as Exhibit A. Upon the occurrence of a
Change in Control the Company shall pay into the Trust the amounts called for
under Exhibit A (to be determined as of the Change in Control), and shall
thereafter make such additional payments as called for under Exhibit A. No
payment to the Trust by the Company shall reduce the Company’s obligations to
make payments to Executive under this Agreement. Notwithstanding the above, the
Company shall not set aside, reserve or restrict (directly or indirectly) any
assets to informally fund the Agreement, including, but not limited to, the
Company’s obligation to establish and make payments to the Trust (but not the
Company’s obligation to make payment to Executive when called for by this
Agreement), if such action would result in inclusion of any amount in
Executive’s taxable income under Section 409A(b) of the Code before such funds
are paid to Executive

 

15.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

16.

Miscellaneous. No provision of this Agreement may be modified or waived unless
such modification is agreed to in writing and signed by Executive and by a duly
authorized officer of the Company, or such waiver is signed by the waiving
party. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. Failure by Executive or the Company to insist upon strict
compliance with any provision of this Agreement or to assert any right Executive
or the Company may have hereunder, including without limitation, the right of
Executive to terminate employment for Good Reason, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement. The rights of, and benefits payable to, Executive, his estate, or his
beneficiaries pursuant to this Agreement are in addition to any rights of, or
benefits payable to, Executive, his estate, or his beneficiaries under any other
employee benefit plan or compensation program of the Company, except that no
benefits pursuant to any other employee plan or compensation program that become
payable or are paid in

 

18




--------------------------------------------------------------------------------

 

 

accordance with this Agreement shall be duplicated by operation of this
Agreement. No agreements or representations, oral or otherwise, express or
implied, with regard to the subject matter hereof have been made by either party
which are not expressly set forth in this Agreement.

 

17.

409A Compliance. This Agreement is intended to comply with Section 409A and the
regulations and guidance promulgated thereunder and shall be interpreted and
operated consistently with those intentions. The time and schedule of payment
under this Agreement may not be accelerated or delayed for any reason except as
permitted by Section 409A. In addition to any other restriction in the
Agreement, the Agreement may not be amended or terminated except in compliance
with Section 409A.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of Spartan Stores. Executive has executed this Agreement
as of the day and year first written above.

 

 

 

 

 

 

 

 

 

 

 

 

SPARTAN STORES, INC.

 

 

 

 

 

 

 

 

By:

 

 

[Name of Executive]

“Executive”

 

 

 

 

 

Dennis Eidson

Its President and Chief Executive Officer

“Company”

 

19




--------------------------------------------------------------------------------

 

EXHIBIT A

SPARTAN STORES, INC.

EXECUTIVE SEVERANCE AGREEMENT

EXHIBIT A

EXECUTIVE BENEFIT TRUST

Dated:             , 20    

 




--------------------------------------------------------------------------------

 

SPARTAN STORES, INC.

EXECUTIVE SEVERANCE AGREEMENT

EXHIBIT A

EXECUTIVE BENEFIT TRUST

This Agreement (the “Trust Agreement”) is made this             day of
            , 20    , by and between Spartan Stores, Inc. (“Spartan Stores”), a
Michigan corporation, and             (“Trustee”).

Spartan Stores has entered into an Agreement dated             ,
20            (the “Agreement”) with             .

Spartan Stores has established and maintains a Supplemental Executive Retirement
Plan (“SERP”) and a Supplemental Executive Savings Plan (“SESP”) for a number of
key executives, including the executives identified in Appendix A. Spartan
Stores has entered into Executive Severance Agreements (each a “Severance
Agreement” and collectively the “Severance Agreements”) with a number of key
executives, including the executives identified in Appendix A. The SERP, the
SESP and each Severance Agreement, together with each other designated plan,
agreement or program providing for deferred compensation that is in effect as to
any key executive identified in Appendix A at the time this Trust is created or
funded, is an “Executive Compensation Plan” and collectively they are the
“Executive Compensation Plans”. Each executive identified in Appendix A is an
“Executive” and collectively they are the “Executives”.

Appendix A shall be deemed amended from time to time to reflect the addition of
each new plan, agreement or program designated by Spartan Stores as an Executive
Compensation Plan for purposes of this Trust Agreement, the removal of any
existing or new Executive Compensation Plan that is terminated in accordance
with its terms by Spartan Stores, the addition of a new executive designated by
Spartan Stores as an Executive with respect to one or more Executive
Compensation Plans and the removal of an individual as an Executive with respect
to one or more Executive Compensation Plans upon the full satisfaction of all
liabilities to that Executive under that plan.

The Executive Compensation Plans are maintained for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees for purposes of Title I of the Employee Retirement Income Security Act
of 1974, as amended, and are provided only to a select group of management and
highly compensated employees. Spartan Stores has incurred and expects in the
future to incur liability under the Executive Compensation Plans with respect to
one or more of the Executives or a beneficiary (“Beneficiary”) of a deceased
Executive. Each Executive Compensation Plan provides for the creation of a trust
to hold assets relating to that liability. Spartan Stores intends to establish
this Trust (“Trust”) to satisfy its obligations to create a trust for the
Executives and to facilitate meeting its obligations to the Executives under the
respective Executive Compensation Plans. However, because this Trust does not
extend to key executives other than the Executives identified in Appendix A, the
creation of this Trust does not fulfill its obligations to those other key
executives under the Executive Compensation Plans as they may apply to those
other executives.




--------------------------------------------------------------------------------

 

In connection with the Agreement, Spartan Stores wishes to establish this Trust
and to contribute to the Trust assets to be held in the Trust, subject to the
claims of Spartan Stores’ creditors in the event of Spartan Stores’ Insolvency,
as defined in Section 3, until paid to the Executives or their beneficiaries in
such manner and at such times as specified in the Executive Compensation Plans
or otherwise disposed of as provided in this Trust Agreement.

The parties intend that this Trust shall constitute an unfunded arrangement that
shall not affect the unfunded status of the Executive Compensation Plans. It is
the intention of Spartan Stores to make contributions to this Trust to provide
itself with a source of funds to assist it in meeting its liabilities under the
Executive Compensation Plans, but the existence of this Trust will not in any
way eliminate or decrease Spartan Stores’ liabilities to the Executives or
Beneficiaries under the respective Executive Compensation Plans except to the
extent assets of the Trust are actually used to pay benefits due to Executives.

Therefore, by this Trust Agreement the parties establish the Trust and agree
that the Trust shall be comprised of the assets contributed to it and described
in this Trust Agreement and shall be held, administered and disposed of as
follows:

SECTION 1

Establishment of the Trust

1.1 Trust; Sub-Trusts.

Notwithstanding this creation of a single trust for the Executive Compensation
Plans, the Trustee at all times shall maintain separate sub-trusts for each
Executive or Beneficiary with respect to each of the Executive Compensation
Plans under which the Executive or Beneficiary has rights (each a “Sub-Trust”
and collectively the “Sub-Trusts”). The three Sub-Trusts for each current
Executive based on the SERP, the SESP and the respective Severance Agreements
are identified in Appendix A. Additional sub-trusts will be created as necessary
as additional Executives acquire rights under an Executive Compensation Plan and
as new Executive Compensation Plans are created.

Notwithstanding any other provision in this Trust Agreement, except as otherwise
expressly specified in this Trust Agreement, the provisions of this Trust
Agreement shall apply separately to each Sub-Trust maintained for each Executive
or Beneficiary with respect to each Executive Compensation Plan, including but
not limited to the accounting provisions of Section 5.4. Further, except as
provided in Section 8.2(c), no assets of any Sub-Trust may be used for the
benefit of any Executive or Beneficiary other than the Executive or Beneficiary
with respect to whom the Sub-Trust is designated in Appendix A.

1.2 Spartan Stores Contributions.

No later than the effective time of a “Change in Control” of Spartan Stores, as
defined in the Executive Severance Agreements (the “Effective Time”), or as soon
thereafter as permitted by Section 1.8, Spartan Stores will make an initial
irrevocable contribution to each Sub-Trust as specified in Appendix A that
equals a reasonable, good faith estimate of 100% of the amount necessary to pay
the Executive to whom the Sub-Trust relates the total amount due and potentially
due to the Executive under the Executive Compensation Plan to which the
Sub-Trust relates. Spartan Stores shall make the contributions in cash.

 

-2-




--------------------------------------------------------------------------------

 

In the event the value of the assets in a Sub-Trust, determined as of the last
day of each Plan Year of the Executive Compensation Plan to which the Sub-Trust
relates pursuant to the accounting procedures set forth in this Trust Agreement,
is less than 100% of the amount necessary to pay the applicable Executive the
amount the Executive could be entitled to under the applicable Executive
Compensation Plan, determined as of such date by the Trustee, Spartan Stores
shall deposit additional funds into each applicable Sub-Trust sufficient to
bring the value of the assets in each Sub-Trust to that 100% threshold within 30
days after receiving notice from the Trustee that additional contributions are
needed to attain the 100% level of funding for each Sub-Trust or as soon
thereafter as permitted by Section 1.8.

Spartan Stores, in its sole discretion but subject to Section 1.8, at any time
and from time to time, may make additional deposits in excess of the amounts
provided above to one or more Sub-Trusts of cash or other property acceptable to
the Trustee to augment the principal and to be held, administered, and disposed
of by the Trustee as provided in this Trust Agreement. Neither the Trustee nor
any Executive or Beneficiary shall have any right to compel such additional
deposits.

1.3 Irrevocable.

Prior to the Effective Time, the Trust shall be revocable by Spartan Stores. On
and after the Effective Time, the Trust shall be irrevocable, except that each
Sub-Trust shall be revocable with the written consent of Spartan Stores and the
Executive for whom the Sub-Trust was created, and each Sub-Trust is subject to
Sections 2.7 and 8.2(c).

1.4 Grantor Trust.

The Trust is intended to be a grantor trust, of which Spartan Stores is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be construed accordingly.

1.5 Limited Rights of Executive.

The principal and earnings of each Sub-Trust shall be held separate and apart
from other funds of Spartan Stores and each other Sub-Trust and except as
provided herein shall be used exclusively for the uses and purposes of the
applicable Executive, Beneficiary and general creditors and for the payment of
related fees and expenses as set forth herein. No Executive or Beneficiary shall
have a preferred claim on, or a beneficial ownership interest in, any assets of
the Trust or any Sub-Trust. The rights created under the Executive Compensation
Plans and this Trust Agreement shall be mere unsecured contractual rights of
each Executive and Beneficiary against Spartan Stores. Assets held in the Trust
or Sub-Trust will be subject to the claims of Spartan Stores’ general creditors
under federal and state law in the event of Insolvency, as defined in
Section 3.1.

 

-3-




--------------------------------------------------------------------------------

 

1.6 Acceptance by Trustee.

The Trustee accepts its duties and obligations as Trustee under this Trust
Agreement, agrees to accept funds delivered to it by Spartan Stores, and agrees
to hold, manage, administer, and apply all Trust assets in accordance with the
terms and conditions of this Trust Agreement.

1.7 Committee; Absence of Committee or Spartan Stores.

The Compensation Committee (“Committee”) of the Board of Directors of Spartan
Stores, or another committee designated by the Board of Directors, shall have
the powers, rights, and duties of the Committee described in this Trust
Agreement. The highest ranking human resources officer of Spartan Stores will
certify to the Trustee from time to time the names of the members of the
Committee. The Trustee may rely on the most recent certificate without further
inquiry or verification. The Trustee also may rely on minutes and other written
communications, certified by the secretary or acting secretary of the Committee
or the highest ranking human resources officer of Spartan Stores, as accurately
setting forth any action or decision by the Committee.

If for any period there are no members of the Committee, or the Committee is
unable to exercise its powers and duties under this Trust Agreement, the Board
of Directors of Spartan Stores shall act on behalf of, and shall have all of the
powers, rights, and duties otherwise reserved to, the Committee. Spartan Stores
warrants that all directions and authorizations by the Committee, or by the
Board of Directors, whether for the payment of money or otherwise, will comply
with the provisions of each Executive Compensation Plan and this Trust
Agreement.

In the event that Spartan Stores no longer exists and there is no successor to
Spartan Stores, the Trustee shall have all of the powers and duties (other than
any contribution requirement) of Spartan Stores and the Committee under this
Trust Agreement and, in its sole discretion, shall determine and make all
payments from Trust assets due Executives and Beneficiaries under the Executive
Compensation Plans or due general creditors under Section 3.

1.8 Trust Funding Restrictions.

Notwithstanding the general rules of this Trust Agreement, including but not
limited to the funding obligations of Section 1.2, Spartan Stores’ obligation to
establish and make payments to the Trust (but not Spartan Stores’ obligations to
make payment to an Executive or Beneficiary when called for by an Executive
Compensation Plan) is subject to the restrictions of Section 409A(b) of the Code
as follows:

(a) Covered Employees. The Trust will not be established or funded for a Covered
Employee during a Restricted Period. This restriction shall not apply to funds
contributed to the Trust before a Restricted Period.

(i) Covered Employee Defined. A “Covered Employee” means an “Applicable Covered
Employee” as defined by Section 409A(b)(3)(D)(i) of the Code.

(ii) Restricted Period Defined. “Restricted Period” has the meaning provided in
Section 409A(b)(3)(B) of the Code.

 

-4-




--------------------------------------------------------------------------------

 

(b) Offshore Trust. Notwithstanding anything else in this Trust Agreement, the
Trust, including any assets of the Trust, may not be located or transferred
outside the United States unless substantially all of the services to which the
payments under the applicable Executive Compensation Plan relate are performed
in such jurisdiction.

(c) Spartan Stores’ Financial Health. Notwithstanding anything else in this
Trust Agreement, the Trust may not be established or funded if such
establishment or funding will result in inclusion of trust funds in Executive’s
taxable income under Section 409A(b)(2) of the Code before such funds are paid
to Executive.

SECTION 2

Payments to Executives

2.1 Payment Schedule.

Spartan Stores shall deliver to the Trustee a schedule (the “Payment Schedule”)
that indicates the amounts payable in respect of each Executive (and his or her
Beneficiaries) or a formula or other instructions acceptable to the Trustee for
determining the amounts so payable, the form in which such amount is to be paid
(as provided for or available under the Executive Compensation Plans), and the
time of commencement for payment of such amounts. Except as otherwise provided
in this Trust Agreement, the Trustee shall make payments to the Executives and
their Beneficiaries in accordance with the Payment Schedule, formula or payment
instructions. The Trustee shall make provision for the reporting and withholding
of any federal, state or local taxes that may be required to be withheld with
respect to the payment of benefits pursuant to the terms of the Executive
Compensation Plans and shall pay amounts withheld to the appropriate taxing
authorities or determine that such amounts have been reported, withheld and paid
by Spartan Stores.

2.2 Right To Payment.

The entitlement of an Executive or Beneficiary to benefits under the applicable
Executive Compensation Plan shall be determined by Spartan Stores or such party
as it shall designate under the Executive Compensation Plans (other than any
Executive or Beneficiary), and any claim for benefits shall be considered and
reviewed under the procedures set forth in the applicable Executive Compensation
Plan. However, notwithstanding that general rule, after the Effective Time, the
dispute resolution procedure and arbitration provisions of the Executive’s
Severance Agreement shall be substituted for the claims procedure set forth in
each of the Executive Compensation Plans, subject to the limitations of
Section 3. Further, in the event of a dispute between an Executive and Spartan
Stores after the Effective Time involving any of the Executive Compensation
Plans, the determinations of Spartan Stores (or any plan administrator) shall
not be entitled to deference, it being the intent of the parties that there
shall be independent determinations of any disputed fact or issue through the
dispute resolution and arbitration procedures.

 

-5-




--------------------------------------------------------------------------------

 

2.3 Direct Payment by Spartan Stores.

Spartan Stores may make direct payments to each eligible Executive or
Beneficiary as benefits become due under the terms of the applicable Executive
Compensation Plan. Spartan Stores shall notify the Trustee in writing of its
decision to make such payments directly prior to the time amounts are payable to
Executives or their Beneficiaries. Subject to Section 3, Spartan Stores may
direct the Trustee in writing to reimburse Spartan Stores from the Trust, and
debit the applicable Sub-Trust of the applicable Executive, for amounts Spartan
Stores paid directly to the Executive or Beneficiary on or after the date the
funding obligations of Section 1.2 have been met. Subject to Section 3, the
Trustee shall reimburse Spartan Stores for such payments promptly after the
Trustee receives satisfactory written evidence that Spartan Stores has made the
direct payments. In addition, if the principal of the Trust (including any
Sub-Trust), and any earnings thereon, are not sufficient to pay any portion of
any benefit in accordance with the terms of the Executive Compensation Plans,
Spartan Stores shall make the balance of each such payment as it falls due. The
Trustee shall notify Spartan Stores where principal and earnings are not
sufficient.

2.4 Default Payment By Trustee.

Upon receipt of a written notice from an Executive or Beneficiary that a payment
is due with respect to the Executive under an Executive Compensation Plan and
that amounts due have not been paid, the Trustee shall notify Spartan Stores in
writing that an Executive or Beneficiary has made a claim for benefits. Spartan
Stores shall have ten (10) days from the receipt of such notice in which to
provide the Trustee a written notice disputing the right to payment from the
Trust. If Spartan Stores does not respond within the time specified in the
preceding sentence and no Insolvency has occurred or any Insolvency is no longer
continuing, the Trustee shall make the payment or payments due each Executive or
Beneficiary in the required amount as due, subject to Section 2.6 below.

If Spartan Stores disputes the Executive’s or Beneficiary’s right to payment
from the Trust, the Trustee, the Executive or Spartan Stores may initiate
proceedings to settle the dispute. Notwithstanding the claims procedures
governing the applicable Executive Compensation Plan, any such dispute under
this Trust Agreement shall be settled exclusively by arbitration in Grand
Rapids, Michigan, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitration award in
any court having jurisdiction.

Spartan Stores shall reimburse the Executive and the Trustee for all reasonable
costs and expenses arising in connection with any arbitration proceeding
pursuant to this Section 2.4. The reimbursement of an eligible amount must be
made within thirty (30) days after the Executive or the Trustee requests
reimbursement, but in the case of an Executive in no event after the end of the
year following that in which the Executive incurred the expense.

In the event of such a dispute involving a Severance Agreement, subject to the
limitations of Section 3, until there is a final, nonappealable, determination
pursuant to arbitration regarding the Executive’s or Beneficiary’s right to
payment the Trustee shall pay all such disputed amounts and provide all benefits
under the Severance Agreement to Executive or the Beneficiary; provided,
however, the Trustee shall not make any such payments except upon receipt of an
undertaking by or on behalf of Executive to repay all such amounts to which
Executive or Beneficiary is ultimately determined by the arbitrator (or other
final determination) not to be entitled.

 

-6-




--------------------------------------------------------------------------------

 

Spartan Stores waives all rights to contest any payment by the Trustee pursuant
to this Section 2.4 except in the event of intentional misconduct by the Trustee
or a violation of Section 3. Nothing in this Section 2.4 shall require the
Trustee to undertake an independent determination or payment.

2.5 Payment Deductions.

Except as otherwise provided in this Trust Agreement, the Trustee shall make the
payment or payments to each eligible Executive or Beneficiary and shall debit
each payment from the applicable Sub-Trust.

2.6 Limit On Payments; Spartan Stores Obligation.

In no event shall a payment from the Trust to or with respect to an Executive
under an Executive Compensation Plan exceed the amount allocated to the
applicable Sub-Trust at the time of the payment. Spartan Stores shall be solely
responsible for, and shall make as due, all required payments to or with respect
to an Executive under the applicable Executive Compensation Plan that are not
made from the Trust.

2.7 Missing Persons.

If the recipient entitled to any payment to be made by the Trustee from the
Trust cannot be located directly by the Trustee through reasonable efforts, the
Trustee shall notify the Committee of that fact. The Trustee shall then
determine whether to continue to issue payments to or on behalf of the
recipient, to discontinue payments pending the receipt of further information,
or to terminate the Sub-Trust with regard to that recipient. The Trustee shall
use reasonable efforts to determine the status of the recipient and may, but
shall not be required to, seek a judicial determination of the recipient’s
status or the action to be taken by the Trustee under this Section 2.7. The
Trustee thereafter shall have no obligation to search for or ascertain the
whereabouts of any payee under this Trust Agreement.

2.8 Documentation and Information for Trustee.

Spartan Stores at all times shall provide the Trustee with current copies of all
Executive Compensation Plans for which the Trust is established and maintained
from time to time, including amendments, and shall notify the Trustee when any
Executive Compensation Plan is modified or terminated or a new Executive
Compensation Plan is created. At least annually, Spartan Stores also shall
provide the Trustee with updated information concerning the amounts payable with
respect to each Executive under each Executive Compensation Plan and the
underlying information necessary for calculating the amounts due.

 

-7-




--------------------------------------------------------------------------------

 

SECTION 3

Insolvency; Administration

3.1 Insolvency.

Notwithstanding any other provision of this Trust Agreement, the Trustee shall
cease payment of benefits from the Trust to any Executive or Beneficiary, and
shall cease any reimbursements to Spartan Stores, if Spartan Stores is
Insolvent. Spartan Stores shall be considered “Insolvent” for purposes of this
Trust Agreement if Spartan Stores is (a) unable to pay its debts as they become
due, (b) subject to a pending proceeding as a debtor under the United States
Bankruptcy Code or (c) determined to be insolvent by a governing federal or
state regulatory agency.

3.2 Claims of General Creditors. At all times during the continuance of this
Trust, the principal and income of the Trust shall be subject to claims of
general creditors of Spartan Stores under federal and state law as set forth
below.

(a) Duty to Inform; Notice. The Board of Directors and the highest ranking
officer of Spartan Stores shall have the duty to inform the Trustee in writing
of Spartan Stores’ Insolvency. If a person claiming to be a creditor of Spartan
Stores alleges in writing to the Trustee that Spartan Stores has become
Insolvent, the Trustee shall determine whether Spartan Stores is Insolvent and,
pending such determination, the Trustee shall discontinue payments from the
Trust to Executives and Beneficiaries and shall discontinue reimbursements to
Spartan Stores.

(b) Duty to Inquire. Unless the Trustee has actual knowledge of Spartan Stores’
Insolvency, or has received notice from Spartan Stores or a person claiming to
be a creditor alleging that Spartan Stores is Insolvent, the Trustee shall have
no duty to inquire whether Spartan Stores is Insolvent. The Trustee may in all
events rely on such evidence concerning Spartan Stores’ solvency as may be
furnished to the Trustee and that provides the Trustee with a reasonable basis
for making a determination concerning Spartan Stores’ solvency.

(c) Payments. If at any time the Trustee has determined that Spartan Stores is
Insolvent, the Trustee shall discontinue payments to Executives and
Beneficiaries, shall discontinue reimbursements or Sub-Trust termination
payments to Spartan Stores, and shall hold the assets of the Trust for the
benefit of Spartan Stores’ general creditors. Nothing in this Trust Agreement
shall in any way diminish any rights of any Executive or Beneficiary to pursue
rights as a general creditor of Spartan Stores with respect to benefits due
under the applicable Executive Compensation Plan or otherwise. Any assets of the
Trust used for the benefit of creditors as provided above shall be debited from
each Sub-Trust in proportion to the assets of Sub-Trust relative to the assets
of the Trust as a whole.

(d) Resumption. The Trustee shall resume payments from the Trust to Executives
and Beneficiaries and reimbursements to Spartan Stores in accordance with
Section 2 of this Trust Agreement only after the Trustee has determined that
Spartan Stores is not Insolvent or is no longer Insolvent.

 

-8-




--------------------------------------------------------------------------------

 

(e) Omitted Payments. Provided that there are sufficient assets, if the Trustee
discontinues the payment of benefits from the Trust pursuant to this Section 3.2
and subsequently resumes such payments, the first payments following such
discontinuance shall include the aggregate amount of all payments due to
Executives and Beneficiaries under the terms of the Executive Compensation Plans
for the period of such discontinuance, plus interest at the applicable federal
rate as published by the IRS for the applicable period, less the aggregate
amount of any payments made by Spartan Stores in lieu of the payments provided
for under this Trust Agreement during the period of discontinuance.

SECTION 4

Payments to Spartan Stores

4.1 General Limitation.

Except as otherwise provided in this Trust Agreement, after the Trust has become
irrevocable, Spartan Stores shall not have any right or power to direct the
Trustee to return to Spartan Stores or to divert to others any of the Trust
assets before payment of all benefits has been made to the Executives and
Beneficiaries pursuant to the terms of this Trust Agreement and the applicable
Executive Compensation Plans.

4.2 Trust Income.

During the term of this Trust, except to the extent explicitly provided
otherwise in this Trust Agreement, all income received by the Trust, net of
expenses and taxes, shall be accumulated and reinvested.

SECTION 5

Administration of Trust

5.1 In General.

The Trust and all Trust assets shall be administered by the Trustee pursuant to
all of the express and implied duties and powers and subject to all express and
implied conditions and limitations contained in or derived from the provisions
of this Trust Agreement and conferred and imposed by applicable law. All rights
associated with administration of the Trust and with Trust assets shall be
exercised by the Trustee, the Committee, or Spartan Stores or a person
designated by the Trustee, the Committee, or Spartan Stores, as provided in this
Trust Agreement, and in no event shall such rights be exercisable by or rest
with any Executive or Beneficiary, except to the extent that approval of an
amendment of the Trust Agreement or removal of the Trustee and appointment of a
successor Trustee is reserved to the Executive.

 

-9-




--------------------------------------------------------------------------------

 

5.2 Duties and Powers of Trustee.

In addition to the duties and powers set forth in other provisions of this Trust
Agreement, and subject to all applicable conditions and limitations, the Trustee
shall have the following duties and powers with respect to the Trust:

(a) Control, Manage, and Invest Assets. To the extent necessary to carry out the
investment responsibilities in Section 6, to hold, manage, improve, repair,
control and invest all assets forming part of the Trust;

(b) Records; Reports. To maintain records and to prepare and file reports
required by law to be filed by the Trustee or required by agreement with Spartan
Stores or by this Trust Agreement;

(c) Payments. To make payments and distributions from the fund as provided in
this Trust Agreement, including benefits that have become payable under the
applicable Executive Compensation Plan pursuant to Section 2 or that are
required to be made to the general creditors of Spartan Stores as set forth in
Section 3;

(d) Acquire and Dispose of Assets. To the extent necessary to carry out the
investment responsibilities in Section 6, to purchase, sell, convey, exchange,
lease, convert, transfer, divide, repair, partition, consent to partition, or
otherwise acquire or dispose of any property at any time held in trust under
this Trust Agreement by public or private transaction, for the consideration and
upon the terms and conditions determined by the Trustee;

(e) Extend Due Dates. To the extent necessary to carry out the investment
responsibilities in Section 6, to extend the time of payment of any investment
obligation held by it;

(f) Voting Rights. To exercise all voting rights with respect to property held
in the Trust directly or by proxy, with or without the power of substitution,
and to delegate the Trustee’s powers and discretions with respect to such
property to any such proxy;

(g) Exercise Other Rights. To the extent necessary to carry out the investment
responsibilities in Section 6, to exchange securities, to sell or exercise
subscription, conversion, and other rights and options, and make payments from
the Trust in connection with that action, with respect to any property held in
the Trust;

(h) Employ Agents and Advisors. To engage as reasonably necessary agents,
attorneys, accountants, and other persons (who also may be employed by Spartan
Stores or the Committee), to delegate duties and discretionary powers to such
persons, and to reasonably rely upon information and advice furnished by such
persons; provided that each delegation and acceptance of duties and powers shall
be in writing; and provided further that the Trustee may not delegate its
responsibilities for the management and control of the assets of the Trust;

(i) Insure Assets. To insure Trust assets when appropriate (as determined by the
Trustee in its discretion) through a policy or contract of casualty insurance;

 

-10-




--------------------------------------------------------------------------------

 

(j) Custodian. To keep on deposit with a custodian in the United States any part
of the Trust;

(k) Collection. To demand, collect, and receive the principal, dividends,
interest, other income and all other money or property due the Trust;

(l) Registration and Holding of Trust Assets. To register investments in its own
name or in the name of a nominee; to hold any investment in bearer form; and to
combine certificates representing securities with certificates of the same issue
held by it in other fiduciary capacities; to deposit or to arrange for the
deposit of such securities with any depository or other securities clearing
entity, even though, when so deposited, such securities may be held in the name
of the nominee of such depository with other securities deposited therewith by
other persons; or to deposit or to arrange for the deposit of any securities
issued or guaranteed by the United States government, or any agency or
instrumentality thereof, including securities evidenced by book entries rather
than by certificates, with the United States Department of the Treasury or a
Federal Reserve Bank, even though, when so deposited, such securities may not be
held separate from securities deposited therein by other persons; provided,
however, that no securities held in the Trust shall be deposited with the United
States Department of the Treasury or a Federal Reserve Bank or other depository
in the same account as any individual property of the Trustee, and provided,
further, that the books and records of the Trustee shall at all times show that
all such securities are part of the Trust;

(m) Claims. To settle, compromise or submit to arbitration any claims, debts or
damages due or owing to or from the Trust, to commence or defend suits or legal
proceedings to protect any interest of the Trust, and to represent the Trust in
all suits or legal proceedings in any court or before any other body or
tribunal; provided, however, that the Trustee shall not be required to take any
such action unless it shall have been indemnified by Spartan Stores to its
reasonable satisfaction against liability or expenses it may incur;

(n) Execute Documents. To make, execute, acknowledge, and deliver any and all
documents of transfer and conveyance and any and all other instruments that may
be necessary or appropriate to carry out the powers granted in this Trust
Agreement; and

(o) Other Acts. To perform all other acts the Trustee deems necessary, suitable,
or desirable for the control and management of the Trust and discharge of its
duties.

Notwithstanding the foregoing, the Trustee shall have, without exclusion, all
powers conferred on trustees by applicable law, unless expressly provided
otherwise herein.

5.3 Limitation on Duties and Powers of the Trustee.

Unless expressly provided for in this Trust Agreement or otherwise properly
delegated and assumed by agreement of the Trustee, the Trustee shall not be
required to exercise a duty or power of Spartan Stores, the Committee, or any
other fiduciary under this instrument.

 

-11-




--------------------------------------------------------------------------------

 

If the Trustee appoints an investment manager to manage and invest some or all
of the Trust assets (an “Investment Manager”), the Investment Manager shall
have, and the Trustee shall not have, the express and implied duties and powers
under this Trust Agreement with respect to investment of Trust assets subject to
the Investment Manager’s control. The Trustee shall have no obligation or power
to exercise discretionary authority or control with respect to investment of the
assets managed by the Investment Manager, or to render advice regarding the
investment of such assets. The Trustee shall not be liable for the investment
performance of the assets managed by the Investment Manager, other than as
provided in Section 6.2. The powers and duties of the Trustee with respect to
such Trust assets shall be limited to the following:

(a) Custody and Protection. To act as custodian of the Trust assets not
transferred to the custody of the Investment Manager or another custodian, and
to protect the assets in its custody from loss by theft, fire, or other cause;

(b) Acquisitions. To acquire additional assets for the Trust in accordance with
the direction of the Investment Manager;

(c) Dispositions. To sell or otherwise dispose of Trust assets in accordance
with the direction of the Investment Manager;

(d) Accountings. To account for and render accountings with respect to the
Trust, except for assets held by another custodian;

(e) Authorized Actions. To take authorized actions for and on behalf of the
Trust in accordance with the direction of the Investment Manager; and

(f) Ministerial and Custodial Tasks. To perform other ministerial and custodial
tasks in accordance with the direction of the Investment Manager.

If Trust assets are transferred to another custodian, that custodian shall have,
and the Trustee shall not have, the duties and powers set forth under
Section 5.2 with respect to those assets.

Except as provided in Section 6.2, the Trustee shall have no liability or
responsibility for any loss resulting to the Trust by reason of the sale or
purchase of any investment directed by an Investment Manager or by reason of the
failure to take any action with respect to any investment that was acquired
pursuant to any such direction in the absence of further directions of such
Investment Manager. The Trustee may rely upon any order, certificate, notice,
direction or other documentary confirmation purporting to have been issued by
the Investment Manager which the Trustee believes to be genuine and to have been
issued by the Investment Manager.

5.4 Accounting by Trustee.

(a) Records and Accounting. The Trustee shall keep accurate and detailed records
of all investments, receipts, disbursements, and all other transactions required
to be made, including such specific records as shall be agreed upon in writing
between Spartan Stores and Trustee. As soon as reasonably practicable following
the close of each calendar year and each other valuation date agreed by Spartan
Stores and the Trustee, and after the removal or resignation of the Trustee, the
Trustee shall deliver to the Committee an account of its administration of the
Trust during such year, or during the period from the close of the last
valuation period to the date of the removal or resignation, setting forth all
investments, receipts,

 

-12-




--------------------------------------------------------------------------------

disbursements and other transactions effected by it, including a description of
all securities and investments purchased and sold with the cost or net proceeds
of such purchases or sales (accrued interest paid or receivable being shown
separately), and showing all cash, securities and other property held in the
Trust at the end of such year or valuation period, or as of the date of such
removal or resignation, as the case may be.

(b) Objection; Settlement. The Committee may object to an accounting within 180
days after it is furnished and require that it be settled by an audit by a
qualified, independent certified public accountant. The auditor shall be chosen
by the Trustee from a list of at least three such accountants furnished by the
Committee at the time the audit is requested. Either the Committee or the
Trustee may require that the account be settled by a court of competent
jurisdiction, in lieu of or in conjunction with the audit. All expenses of any
audit or court proceedings, including reasonable attorney fees, shall be allowed
as administrative expenses of the Trust and paid by Spartan Stores.

(c) Revision. If the Committee does not object to an accounting within the time
provided, the account shall be deemed settled and final for the period covered
by it. Notwithstanding the preceding sentence, the Trustee agrees it will, at
reasonable cost, revise any accounting if determined by Spartan Stores to be
necessary due to a latent error or omission and will do so at no cost to the
extent the error or omission was the fault of the Trustee.

(d) Sub-Trust Accounting. The Trustee shall maintain a recordkeeping account for
each Sub-Trust that, pursuant to rules established by the Trustee, will reflect
with respect to each Sub-Trust:

(i) Deposits. Deposits made by Spartan Stores to the Sub-Trust pursuant to
Section 1 of this Trust Agreement;

(ii) Income. Income, losses, and appreciation or depreciation in the value of
Sub-Trust assets resulting from investment of the assets;

(iii) Payments. Payments made from the Sub-Trust to the Executive or Beneficiary
and to Spartan Stores; and

(iv) Other. Any other amounts charged to the Sub-Trust, including administrative
and investment expenses as described in this Trust Agreement.

The accounting provisions of this Section 5.4 shall be applied separately to
each Sub-Trust maintained for each Executive under each applicable Executive
Compensation Plan.

(e) Compensation and Expenses. Spartan Stores shall pay directly reasonable
compensation of the Trustee and all expenses reasonably incurred by the Trustee
and the Committee in the administration of this Trust, including compensation of
agents, actuaries, attorneys, accountants, and other persons employed by the
Trustee or the Committee, and including indemnification costs described in
Section 9.2, and including any other amounts owed to Trustee or expenses of the
Trust under this Trust Agreement other than as provided in the following
sentence. Expenses solely attributable to investment of the Trust assets, such
as investment manager fees, load or other commission fees, brokerage, postage,
express or insurance charges, and stock transfer stamps expense, shall be paid
from the Trust to the extent not paid directly by Spartan Stores and shall be
charged to each Sub-Trust in proportion to the assets in the Sub-Trust.

 

-13-




--------------------------------------------------------------------------------

 

To the extent such compensation and expenses remain unpaid forty-five (45) days
after mailing of an invoice for the same by the Trustee to Spartan Stores, the
Trustee may notify Spartan Stores of its intent to pay the amounts due from the
Trust. If any amount remains unpaid thirty (30) days after mailing of the notice
of intent to pay from the Trust, the Trustee may pay such compensation and
expenses from the Trust. Expenses paid from the Trust shall be charged to each
Sub-Trust in proportion to the assets in the Sub-Trust.

5.5 Carrying on a Business.

Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
from that business within the meaning of Section 301.7701-2 of the Treasury
Regulations promulgated pursuant to the Code.

5.6 Fiduciary Duty of Trustee.

The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims.

SECTION 6

Investment and Investment Managers

6.1 Investment of Trust Assets.

(a) SERP and Severance Agreement Sub-Trust Investment Authority. The Trustee may
only invest SERP and Severance Agreement Sub-Trust assets in investment grade
debt securities as provided in this Section 6.1(a) and shall invest those assets
with the goal of preserving principal and maintaining liquidity. SERP and
Severance Agreement Sub-Trust assets may be invested and reinvested in any
readily marketable investment grade debt securities, such as preferred stocks;
corporate bonds; municipal bonds; notes; debentures; certificates of deposit or
demand or time deposits, including any such deposits with the Trustee; and
obligations of the United States. Notwithstanding these general rules, the
Trustee shall not invest SERP or Severance Agreement Sub-Trust assets in any
security (including stock or rights to acquire stock) issued by Spartan Stores
or any affiliate other than a de minimis amount held in a mutual fund.

(b) SESP Sub-Trust Investment Authority. The “Investment Results” (as such term
is defined in Section 2.19 of the SESP) of the SESP Accounts shall be determined
in accordance with Section 4.5 of the SESP and amounts credited to an
Executive’s SESP Sub-Trust shall be determined in accordance with those
Investment Results. Notwithstanding the foregoing, and notwithstanding Sections
2.19 and 4.5 of the SESP, after the Effective Time the Plan Administrator of the
SESP (as defined in Section 2.24 of the SESP) may determine that

 

-14-




--------------------------------------------------------------------------------

 

some or all of the investment funds will no longer be available to Executives
participating in the SESP for purposes of determining the Investment Results to
be credited to an Executive’s SESP Sub-Trust. If the SESP Plan Administrator
makes such a determination, an Executive may choose among the remaining
investment funds made periodically available by the SESP Plan Administrator for
the purpose of determining the Investment Results credited to that Executive’s
SESP Sub-Trust. Notwithstanding these general rules, after the Effective Time
the Trustee shall not invest in any security (including stock or rights to
acquire stock) or obligations issued by Spartan Stores or any affiliate other
than a de minimis amount held in a mutual fund.

Notwithstanding anything to the contrary contained in this Section 6.1(b),
however, the Trustee shall be under no obligation to make actual investments
that correspond to the Executive’s investment elections, even though the
Executive’s elections are used to determine the Investment Results on the
Executive’s SESP Sub-Trust.

If at any time no investment funds are made available, the Trustee shall invest
the SESP Sub-Trust assets as provided in Section 6.1(a), above, and the
Investment Results of the SESP Accounts shall be determined based on the actual
investment experience of the Trustee with respect to those SESP Sub-Trust
assets.

The provisions of this Section 6.1(b) constitute an amendment of Sections 2.19
and 4.5 of the SESP in accordance with Section 8.2 of the SESP, effective at the
Effective Time.

(c) Other Sub-Trust Investment Authority. Any additional sub-trusts created in
accordance with Section 1.1 shall be invested as provided in Section 6.1(a).

(d) Short Term Investment Authority. Trust assets may be held uninvested only
for such reasonable periods as are necessary to invest new assets deposited in
Trust or to clear investment transactions and reinvest the proceeds. The Trustee
may hold reasonable amounts of assets invested only in an appropriate daily or
other short-term investment alternative for a reasonable period of time pending
payment of benefits, payment of expenses or other distributions, or pending
availability of other investments.

6.2 Investment Discretion.

Except as provided in Section 6.1, the Trustee shall have sole and absolute
discretion in the management and investment of the fund and in exercising
investment responsibility shall have all the duties and powers set forth under
Section 5.2. Spartan Stores and the Committee shall not have any of the express
or implied duties and powers contained in this Trust Agreement with respect to
the control, management and investment of Trust assets and shall not have any
power to approve or withhold approval of any action by the Trustee with respect
to the control, management and investment of the Trust. The Trustee shall have
the sole right to retain or discharge Investment Managers and related
custodians, and to determine the terms of the engagement of any Investment
Manager and related custodian.

The Trustee shall have the right, in its sole discretion, to delegate its
investment responsibility to an Investment Manager, which may be an affiliate of
the Trustee. In the event the Trustee appoints an affiliated Investment Manager,
the Trustee shall remain, at all times, responsible for the acts of the
affiliated Investment Manager. In all cases, the Trustee may not appoint an
Investment Manager if the appointment will increase the cost or expense to be
paid by Spartan Stores unless Spartan Stores consents to the appointment.

 

-15-




--------------------------------------------------------------------------------

 

SECTION 7

Resignation and Removal of Trustee

7.1 Resignation of Trustee.

The Trustee may resign at any time by written notice to Spartan Stores, which
shall be effective 60 days after receipt of such notice unless Spartan Stores
and the Trustee agree otherwise.

7.2 Removal of Trustee.

The Trustee may be removed by Spartan Stores only with the consent of a majority
of the total number of Executives and Beneficiaries of deceased Executives who
remain entitled to benefits under the Executive Compensation Plans at such time.

7.3 Appointment of Successor.

Subject to Sections 7.1 and 7.2 of this Trust Agreement, if the Trustee resigns
or is removed, a successor that is independent of Spartan Stores shall be
appointed by Spartan Stores as provided in this Section 7.3. If a Trustee
desires to resign or is removed, a successor Trustee, which shall be the trust
department of a bank or trust company ranked among the 50 largest banks in size
of total assets in the United States, shall be appointed by Spartan Stores with
the consent of a majority of the total number of Executives and Beneficiaries of
deceased Executives who remain entitled to benefits under the Executive
Compensation Plans at such time. In the event Spartan Stores does not appoint a
successor Trustee, the Trustee may apply to a court of competent jurisdiction
for appointment of a successor Trustee or for instructions. The appointment of
the successor shall be effective when accepted in writing by the new Trustee or
as of such later date or dates when Trust assets are delivered to the successor
Trustee.

7.4 Duties of Predecessor Trustee and Successor Trustee.

Upon the resignation or removal of the Trustee and appointment of a successor
Trustee, the resigning or removed Trustee shall transfer and deliver the assets
of the Trust to such successor after reserving such reasonable amounts as it
shall deem necessary to provide for any expenses, fees, or taxes then or
thereafter chargeable against the Trust. The transfer shall be completed within
10 days after receipt of notice of resignation or removal, unless Spartan Stores
extends the time limit. A Trustee that resigns or is removed shall promptly
furnish to the Committee and the successor Trustee a final account of its
administration of the Trust. A successor Trustee shall succeed to all rights in
and ownership of the predecessor Trustee in the assets of the Trust and the
predecessor Trustee shall deliver the property comprising the Trust to the
successor Trustee together with any instruments of transfer, conveyance,
assignment, and further assurances as the successor Trustee may reasonably
require. Each successor Trustee shall have all the powers, rights, and duties
conferred by this Trust Agreement as if named the initial Trustee. Subject to
applicable law, no Trustee shall be personally liable for any act or failure to
act of a predecessor or successor Trustee.

 

-16-




--------------------------------------------------------------------------------

 

7.5 Expenses.

All reasonable expenses of any resigning or removed Trustee, including the
reasonable cost of any court proceeding deemed necessary by the resigning or
removed Trustee, shall be administrative expenses paid by Spartan Stores.

SECTION 8

Amendment or Termination

8.1 Amendment.

(a) In General. This Trust Agreement as a whole or its provisions governing a
particular Sub-Trust may be amended by a written instrument executed by the
Trustee and Spartan Stores. If an amendment to the Trust Agreement as a whole
could reasonably be anticipated to have an adverse impact on an Executive or
Beneficiary (including but not limited to an impact on the amount, likelihood or
timing of payment of any amount due or that may become due under an Executive
Compensation Plan) or to affect an Executive’s or Beneficiary’s voting rights,
then the amendment shall also require the written consent of the majority of the
total number of Executives and Beneficiaries of deceased Executives who remain
entitled to benefits under the Executive Compensation Plans at such time who
could reasonably be anticipated to be adversely impacted by the amendment.

If the amendment to a particular Sub-Trust could reasonably be anticipated to
have an adverse impact on the Executive or Beneficiary as to whom the Sub-Trust
relates (including but not limited to an impact on the amount, likelihood or
timing of payment of any amount due or that may become due under an Executive
Compensation Plan) or to affect an Executive’s or Beneficiary’s voting rights,
then the amendment to the Sub-Trust shall also require the written consent of
the Executive or Beneficiary to whom the Sub-Trust relates.

Notwithstanding the foregoing, no such amendment shall conflict with the terms
of an Executive Compensation Plan or shall make the Trust revocable after it has
become irrevocable in accordance with Section 1.2 of this Trust Agreement.

(b) Trustee; Investment Manager. The powers, duties and liabilities of the
Trustee and any Investment Manager under this Trust Agreement cannot be changed
without their mutual written consent.

8.2 Termination.

(a) Timing. Subject to the allocation of assets provided in Section 8.2(c),
below, each Sub-Trust shall automatically terminate when an Executive and/or
Beneficiary is no longer entitled to benefits pursuant to the terms of the
applicable Executive Compensation Plan;

 

-17-




--------------------------------------------------------------------------------

 

provided, however, that if any Executive or Beneficiary has an outstanding claim
against Spartan Stores regarding his or her benefits under an Executive
Compensation Plan, the Sub-Trust shall not terminate until the claim has been
finally resolved, until all assets held in the Sub-Trust have been properly
distributed, or until the Executive agrees in writing to the termination. A
Sub-Trust may also terminate with the written consent of the affected Executive
or Beneficiary, as provided in Section 1.3. The entire Trust shall terminate
upon the termination of all Sub-Trusts. Except as provided above, the Trust and
each Sub-Trust shall not terminate with respect to an Executive or Beneficiary
until the date on which such Executive and/or Beneficiary is no longer entitled
to any benefits pursuant to the terms of any of the Executive Compensation
Plans.

(b) Continuing Powers. Upon termination of this Trust or any Sub-Trust, the
Trustee shall continue to have such of the powers provided in this Trust
Agreement as are necessary or desirable for the orderly liquidation and
distribution of the Trust or Sub-Trust assets.

(c) Assets. Upon termination of a Sub-Trust, all assets remaining in the
Sub-Trust shall be allocated as provided in this Section 8.2(c). The Trustee
shall not make any transfer to another Sub-Trust or pay any funds to Spartan
Stores under this Section 8.2 prior to satisfaction of all benefit obligations
to which the applicable Sub-Trust relates.

(i) Direct Assets to Executive’s Sub-Trusts. The Trustee shall transfer the
assets from any terminated Sub-Trust to the other Sub-Trusts relating to the
affected Executive, and allocate the assets among the Executive’s other
Sub-Trusts proportionately based on the assets in the other Sub-Trusts, until
such assets are fully allocated or such Sub-Trusts reach 100% of the amount
necessary to pay the Executive the amount the Executive could be entitled to
under the applicable Executive Compensation Plan. If assets remain after the
application of the immediately preceding sentence, such assets shall be
allocated pursuant to Section 8.2(c)(ii) below.

(ii) Direct Assets to Other Sub-Trusts. If there are assets remaining after the
allocation provided for in Section 8.2(c)(i), above, the Trustee shall transfer
the remaining assets from that Sub-Trust to the Sub-Trusts for all other
Executives, and allocate the assets among the other Sub-Trusts proportionately
based on the assets in the other Sub-Trusts, until such assets are fully
allocated or such Sub-Trusts reach 100% of the amount necessary to pay the
Executive the amount the Executive could be entitled to under the applicable
Executive Compensation Plan.

(iii) Return to Spartan Stores. If assets remain after the application of
Sections 8.2(c)(i) and (c)(ii), to the extent permitted by Section 3, such
assets shall be returned to Spartan Stores.

(d) Trust. Upon termination of the entire Trust, all assets remaining in the
Trust shall be returned to Spartan Stores.

 

-18-




--------------------------------------------------------------------------------

 

SECTION 9

Liability and Indemnification

9.1 Liabilities Mutually Exclusive.

Except as otherwise provided in this Trust Agreement or by applicable law,
Spartan Stores, the Trustee, the Committee, the Board of Directors, and each
member thereof and each Investment Manager shall be responsible only for its or
their own acts or omissions.

9.2 Indemnification.

Spartan Stores hereby agrees to indemnify and hold harmless the Trustee and its
directors, officers, employees and agents from and against all losses, damages,
liabilities, claims, costs, and expenses, including reasonable attorneys’ fees,
that the Trustee or its directors, officers, employees and agents may incur by
reason of the negligence or willful misconduct of Spartan Stores or the
Committee. In making any distributions and taking any other action under this
Trust Agreement, the Trustee may rely upon and shall be fully protected in
relying upon, any notice, certificate, or other paper or written document
provided by Spartan Stores or the Committee that is reasonably believed to be
genuine and consistent with this Trust Agreement and the Executive Compensation
Plans.

All duties and responsibilities of the Trustee shall be exercised in its sole
and absolute discretion and, except as provided below, the Trustee and its
directors, officers, employees and agents shall be protected from any loss or
liability in the good faith exercise of that discretion. Spartan Stores agrees
that it will indemnify and hold harmless the Trustee and its directors,
officers, employees and agents from and against all losses, damages,
liabilities, claims, costs and expenses, including reasonable attorneys’ fees,
that the Trustee may incur by reason of its good faith acts or omissions in the
exercise of its discretion. However, indemnification shall not apply to grossly
negligent acts or omissions, acts or omissions in bad faith or to willful
misconduct.

The indemnification obligation described in this Section 9.2 shall survive and
continue after the termination of the Trust or any Sub-Trust and may not be
altered or amended with respect to any current or former Trustee without its
written consent.

SECTION 10

General Provisions

10.1 Successor to Spartan Stores.

In the event Spartan Stores is succeeded by another entity, references to
Spartan Stores in this Trust Agreement shall refer to the successor.

10.2 Merger of Trustee.

If the Trustee is merged or consolidated with, or shall sell or transfer all or
substantially all of its assets and business to another entity, or shall be in
any manner reorganized or reincorporated, then the successor corporation or
other entity shall continue to be the Trustee pending subsequent resignation or
removal as provided in Section 7.

 

-19-




--------------------------------------------------------------------------------

 

10.3 Nonalienation.

Benefits payable to Executives and their Beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process. An interest in an amount promised
shall not provide collateral or security for a debt of an Executive or
Beneficiary or be subject to garnishment, execution, assignment, levy, or to
another form of judicial or administrative process or to the claim of a creditor
of an Executive or Beneficiary, through legal process or otherwise. Any attempt
to anticipate, alienate, sell, transfer, assign, pledge, encumber, charge, or to
otherwise dispose of benefits payable, before actual receipt of the benefits, or
a right to receive benefits, shall be void and shall not be recognized.

10.4 Severability.

Any provision of this Trust Agreement prohibited by law shall be ineffective to
the extent of any such prohibition, without invalidating the remaining
provisions hereof.

10.5 Governing Law.

This Trust Agreement shall be governed by and construed in accordance with the
laws of the state of Michigan, to the extent not preempted by federal law.

10.6 Notices.

Notices pursuant to this Trust Agreement shall be given by first class or
priority U.S. mail or by commercial express delivery and shall be addressed to:

 

 

 

 

 

 

Spartan Stores:

  

Spartan Stores, Inc.

Attn: General Counsel

850 76th Street S.W.

P.O. Box 8700

Grand Rapids, Michigan 49518

  

 

 

 

 

Trustee:

  

 

  

 

 

  

Attn:                                              

  

 

 

  

 

  

 

 

  

 

  

 

10.7 Counterparts.

This Trust Agreement and any amendment hereto may be executed in two or more
counterparts.

 

-20-




--------------------------------------------------------------------------------

 

10.8 Gender and Number.

Except when otherwise indicated by the context, words denoting the masculine
gender shall include the feminine, the singular shall include the plural, and
the plural shall include the singular.

10.9 Scope of this Agreement.

This Trust Agreement will be binding on the Executives and all other persons
entitled to any benefits hereunder and their respective heirs and legal
representatives, and upon Spartan Stores, the Committee, the Trustee, and any
Investment Managers, and their successors and assigns.

10.10 Statutory References.

Any references in this Trust Agreement to a section of the Code or any other
statute or regulation shall include any comparable section or sections that
amends, supplements, or supersedes that section.

10.11 Headings.

The headings contained herein are inserted only as a matter of convenience and
for reference and in no way define, limit, enlarge, or describe the scope or
intent of the Trust Agreement or the construction of any provision thereof.

10.12 Section 409A.

This Trust is intended to comply with the trust funding restrictions of
Section 409A(b) of the Code and shall be interpreted and operated consistently
with those intentions.

IN WITNESS WHEREOF, this Trust Agreement is executed on behalf of Spartan
Stores, and the Trustee by their respective authorized officers, as of the day
and year set forth above.

 

 

 

 

SPARTAN STORES, INC.

 

 

By

 

 

 

 

Its

 

 

 

[TRUSTEE]

 

 

By

 

 

 

 

Its

 

 

 

 

 

 

-21-




--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

  

Page

 

SECTION 1

 

Establishment of the Trust

  

 

2

  

1.1

 

Trust; Sub-Trusts

  

 

2

  

1.2

 

Spartan Stores Contributions

  

 

2

  

1.3

 

Irrevocable

  

 

3

  

1.4

 

Grantor Trust

  

 

3

  

1.5

 

Limited Rights of Executive

  

 

3

  

1.6

 

Acceptance by Trustee

  

 

4

  

1.7

 

Committee; Absence of Committee or Spartan Stores

  

 

4

  

1.8

 

Trust Funding Restrictions

  

 

4

  

(a)

 

Covered Employees

  

 

4

  

(b)

 

Offshore Trust

  

 

5

  

(c)

 

Spartan Stores’ Financial Health

  

 

5

  

SECTION 2

 

Payments to Executives

  

 

5

  

2.1

 

Payment Schedule

  

 

5

  

2.2

 

Right To Payment

  

 

5

  

2.3

 

Direct Payment by Spartan Stores

  

 

6

  

2.4

 

Default Payment By Trustee

  

 

6

  

2.5

 

Payment Deductions

  

 

7

  

2.6

 

Limit On Payments; Spartan Stores Obligation

  

 

7

  

2.7

 

Missing Persons

  

 

7

  

2.8

 

Documentation and Information for Trustee

  

 

7

  

SECTION 3

 

Insolvency; Administration

  

 

8

  

3.1

 

Insolvency

  

 

8

  

3.2

 

Claims of General Creditors

  

 

8

  

 

 

(a)    Duty to Inform; Notice

  

 

8

  

 

 

(b)    Duty to Inquire

  

 

8

  

 

 

(c)    Payments

  

 

8

  

 

 

(d)    Resumption

  

 

8

  

 

 

(e)    Omitted Payments

  

 

9

  

SECTION 4

 

Payments to Spartan Stores

  

 

9

  

4.1

 

General Limitation

  

 

9

  

4.2

 

Trust Income

  

 

9

  

SECTION 5

 

Administration of Trust

  

 

9

  

5.1

 

In General

  

 

9

  

5.2

 

Duties and Powers of Trustee

  

 

10

  

 

 

(a)    Control, Manage, and Invest Assets

  

 

10

  

 

 

(b)    Records; Reports

  

 

10

  

 

 

(c)    Payments

  

 

10

  

 

 

(d)    Acquire and Dispose of Assets

  

 

10

  

 

 

(e)    Extend Due Dates

  

 

10

  

 

 

(f)     Voting Rights

  

 

10

  

 

 

(g)    Exercise Other Rights

  

 

10

  

 

-i-




--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

(h)    Employ Agents and Advisors

  

 

11

  

 

 

(i)     Insure Assets

  

 

11

  

 

 

(j)     Custodian

  

 

11

  

 

 

(k)    Collection

  

 

11

  

 

 

(l)     Registration and Holding of Trust Assets

  

 

11

  

 

 

(m)   Claims

  

 

11

  

 

 

(n)    Execute Documents

  

 

11

  

 

 

(o)    Other Acts

  

 

11

  

5.3

 

Limitation on Duties and Powers of the Trustee

  

 

11

  

 

 

(a)    Custody and Protection

  

 

12

  

 

 

(b)    Acquisitions

  

 

12

  

 

 

(c)    Dispositions

  

 

12

  

 

 

(d)    Accountings

  

 

12

  

 

 

(e)    Authorized Actions

  

 

12

  

 

 

(f)     Ministerial and Custodial Tasks

  

 

12

  

5.4

 

Accounting by Trustee

  

 

12

  

 

 

(a)    Records and Accounting

  

 

12

  

 

 

(b)    Objection; Settlement

  

 

13

  

 

 

(c)    Revision

  

 

13

  

 

 

(d)    Sub-Trust Accounting

  

 

13

  

 

 

(e)    Compensation and Expenses

  

 

13

  

5.5

 

Carrying on a Business

  

 

14

  

5.6

 

Fiduciary Duty of Trustee

  

 

14

  

SECTION 6

 

Investment and Investment Managers

  

 

14

  

6.1

 

Investment of Trust Assets

  

 

14

  

 

 

(a)    SERP and Severance Agreement Sub-Trust Investment Authority

  

 

14

  

 

 

(b)    SESP Sub-Trust Investment Authority

  

 

14

  

 

 

(c)    Other Sub-Trust Investment Authority

  

 

14

  

 

 

(d)    Short Term Investment Authority

  

 

14

  

6.2

 

Investment Discretion

  

 

14

  

SECTION 7

 

Resignation and Removal of Trustee

  

 

16

  

7.1

 

Resignation of Trustee

  

 

16

  

7.2

 

Removal of Trustee

  

 

16

  

7.3

 

Appointment of Successor

  

 

16

  

7.4

 

Duties of Predecessor Trustee and Successor Trustee

  

 

16

  

7.5

 

Expenses

  

 

17

  

SECTION 8

 

Amendment or Termination

  

 

17

  

8.1

 

Amendment

  

 

17

  

 

 

(a)    In General

  

 

17

  

 

 

(b)    Trustee; Investment Manager

  

 

17

  

8.2

 

Termination

  

 

17

  

 

 

(a)    Timing

  

 

17

  

 

 

(b)    Continuing Powers

  

 

18

  

 

 

(c)    Assets

  

 

18

  

 

 

(d)    Trust

  

 

18

  

SECTION 9

 

Liability and Indemnification

  

 

19

  

 

-ii-




--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

9.1

 

Liabilities Mutually Exclusive

  

 

19

  

9.2

 

Indemnification

  

 

19

  

SECTION 10

 

General Provisions

  

 

19

  

10.1

 

Successor to Spartan Stores

  

 

19

  

10.2

 

Merger of Trustee

  

 

19

  

10.3

 

Nonalienation

  

 

20

  

10.4

 

Severability

  

 

20

  

10.5

 

Governing Law

  

 

20

  

10.6

 

Notices

  

 

20

  

10.7

 

Counterparts

  

 

20

  

10.8

 

Gender and Number

  

 

21

  

10.9

 

Scope of this Agreement

  

 

21

  

10.10

 

Statutory References

  

 

21

  

10.11

 

Headings

  

 

21

  

10.12

 

Section 409A

  

 

21

  

 

-iii-

 